DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.
This Office action is responsive to an amendment filed January 21, 2022. Claims 1-3, 6, 9, 12-18, 21 & 23-27 are pending. Claims 2, 4-5, 12 & 14-18 are withdrawn. Claims 4-5, 7-8, 10-11, 19-20 & 22 have been canceled. Claims 1, 13 & 27 have been amended. 
Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 3, 6, 9, 13, 21 & 23-27 is/are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1, line 8 requires the limitations “wherein the rigid central component 102 is coupled to the maxillary bone and/or upper teeth…” Therefore, the claim requires the maxillary bone and/or upper teeth, which pertain to body parts of a human organism. The Office suggests that Applicant amend the claim to read -- wherein the rigid central component 102 is configured to be coupled to the maxillary bone and/or upper teeth…--.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 9, 13, 21 & 23-27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, at line 2, the limitations “a sensor” render the claim indefinite; for example, from the limitations “an acceleration sensor” at line 1 of the claim, it is unclear whether or not the “sensor” recited at line 2 is an acceleration sensor as required by line 1 of the claim.
In regards to claim 9, the limitations “wherein the component arrangement allows for contact of tongue with the central lingual surface of upper jaw” render the claim indefinite; for example, it is unclear as to which arrangement the claim refers to; moreover, it unclear as to which element would be configured to “contact of tongue with the central lingual surface of upper jaw.”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, 9, 13, 21 & 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovski (US 2015/0374274) in view of Smith et al. (US 2014/0134561) (“Smith” hereinafter).
In regards to claim 1, Jovanovski discloses an oral apparatus for coupling an sensor 104 to bony portions of the upper jaw and/or teeth (see at least par 0035), comprising a rigid central component 102 and a sensor 104 attached on or incorporated into said rigid central component 102 (see at least par 0029-0030), wherein the rigid central component 102 is configured to contact the inside and inferior aspect of the upper jaw via rigid mechanical coupling; and 
wherein the rigid central component 102 is conformed to apply a force to inside and inferior aspect of a palatine process and wherein the rigid central component 102 is inherently (by virtue of its shape and placement on the roof of the human mouth) coupled to the maxillary bone and/or upper teeth by only 1) mechanical locking between the upper teeth and the rigid central component 102 and 2) surface tension between the palate and the rigid central component 102 (i.e., the Office notes that the base 102 of Jovanovski is inherently configured to apply the claimed forces to the inside and inferior aspect of a palatine process as claimed, regardless of whether such force alone is sufficient to hold the base in place on the roof of the human mouth) (see at least fig. 1 and par 0035).  
Jovanovski discloses an oral apparatus, as described above, that fails to explicitly teach an apparatus for coupling an acceleration sensor.
However, Smith teaches that it is known to provide an apparatus for coupling an acceleration sensor (see at least abstract, figs. 1 & 3-4 and par 0027 & 0039).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the apparatus of Jovanovski  for coupling an acceleration sensor as taught by Smith since Jovanovski teaches that the device could be used with other types of sensors which are used in other testing or detections (see at least par 0030) and Smith teaches that a similar apparatus for carrying different types of sensors including an acceleration sensor for used in sports medicine (see at least par 0027 & 0039) for use with oral retainers (see at least par 0022).
In regards to claim 3, Jovanovski discloses the apparatus of claim 1, wherein the rigid central component 102 comprises a sensor capture space 103 (see at least par 0031).  
In regards to claim 6, Jovanovski discloses the apparatus of claim 1, wherein the sensor 104 is attached to a medial aspect of the rigid central component 102 or a lateral aspect of the rigid central component 102 (see at least figs. 1 & 3-4).  
In regards to claim 9, Jovanovski discloses the apparatus of claim 1, wherein the component arrangement allows for contact of tongue with the central lingual surface of upper jaw (see at least figs. 1 & 3-4 and par 0035).  
In regards to claim 13, Jovanovski discloses the apparatus of claim 1, wherein the apparatus comprises acrylic, or other firm material in the rigid central component 102 (see at least par 0036).  
In regards to claim 21, Jovanovski discloses the apparatus of claim 1, wherein the sensor 104 is detachable from the apparatus (see at least par 0049).  
In regards to claim 23, Jovanovski discloses an oral apparatus of claim 1 wherein the outer edge of the rigid central component 102 is configured to contact an interproximal space of at least one upper tooth (see at least fig. 1 and par 0035).  
In regards to claim 24, Jovanovski discloses the oral apparatus of claim 23, wherein the outer edge of the rigid central component 102 is configured to contact an interproximal space of at least four upper teeth (see at least fig. 1 and par 0035).  
In regards to claim 25, Jovanovski discloses the apparatus of claim 1, that fails to explicitly teach an apparatus wherein the apparatus measures accelerations of the maxilla. However, Smith teaches that it is known to provide an apparatus wherein the apparatus measures accelerations of the maxilla (see at least abstract, figs. 1 & 3-4 and par 0027 & 0039). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the apparatus of Jovanovski  wherein the apparatus measures accelerations of the maxilla as taught by Smith since Jovanovski teaches that the device could be used with other types of sensors which are used in other testing or detections (see at least par 0030) and Smith teaches that a similar apparatus for carrying different types of sensors including an acceleration sensor for used in sports medicine (see at least par 0027 & 0039) for use with oral retainers (see at least par 0022).
In regards to claim 26, Jovanovski discloses the apparatus of claim 1, further comprising a connection is configured to be connected with the palatine process via custom fit to the upper jaw (see at least fig. 1 and par 0035).  
In regards to claim 27, Jovanovski discloses the oral apparatus of claim 1, wherein the rigid central component 102 is inherently (by virtue of its shape) conformed with torsional moment my, or wherein the rigid central component 102 is inherently (by virtue of its shape) conformed with bending moment mz and the force is a cantilever force (see at least fig. 1).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6, 9, 13, 21 & 23-27 have been considered but are moot because the new ground of rejection does not rely on any of the combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0270053 to Utley et al. discloses an intra-oral detector and system for modification of undesired behaviors and methods thereof.
US 2012/0240941 to Rosenman et al. discloses methods and systems for monitoring sleep positions.
US 2009/0078274 to Bhat et al. discloses an implantable obstructive sleep apnea sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791